Watson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court as follows:
1) That the submission of this case may be set aside and that the record heretofore made may be deleted and expunged.
2) That the merchandise consists of plastic artificial flowers exported from Hong Kong during 1963, 1964 and 1965; that the said merchandise was entered, or withdrawn from warehouse for consumption after the effective date of Section 6(a) of the Customs Simplification Act of 1956; that the said merchandise is not identified on the Final List published, by the Secretary of the Treasury pursuant to the Customs Simplification Act (T.D. 54521); that the said merchandise was appraised under statutory export value, Section 402(b), Tariff *536Act of 1930, as amended, and that neither party challenges the said basis of appraisement.
3) That on or about the dates of exportation, the prices at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were, in reappraisements R65/7622 and R65/8255, the manufacturer’s prices as indicated in the column on the invoice marked “Manufacturer’s Current Prices Por Export To The United States” plus the charges listed at the foot of the invoice for coolie hire, trucking, lighterage and incidental charges, and, in reap-praisements R65/11452, R65/13401, and R65/16128, the manufacturer’s prices, as indicated in the said column on the invoice, f .o.b., net.
4) That the above entitled appeals may be submitted for decision upon this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question, and that such value, in the case of reappraisements 'R,65/7622 and R65/8255, is the manufacturer’s prices as indicated in the column on the invoice marked “Manufacturer’s Current Prices For Export To The United States” plus the charges listed at the foot of the invoice for coolie hire, trucking, lighterage, and incidental charges, and, in reappraisements R65/11452, R65/13401, and R65/16128, such value is the manufacturer’s prices, as indicated in the said column on the invoice, f.o.b., net.
Judgment will issue accordingly.